UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6954


NORMAN RUFFIN,

                 Plaintiff – Appellant,

          v.

(FIRST NAME UNKNOWN) CALHOUN, Medical Doctor, LVCC; (FIRST
NAME UNKNOWN)   CLEMENTS, Medical Doctor, LVCC; (FIRST NAME
UNKNOWN)    LANGFORD, Medical Doctor, LVCC; (FIRST NAME
UNKNOWN)    HIGHTOWER, Medical Nurse, LVCC; (FIRST NAME
UNKNOWN) D. GOODE, Medical Director, LVCC,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:16-cv-00186-RGD-DEM)


Submitted:   October 17, 2016              Decided:   October 25, 2016


Before NIEMEYER, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Ruffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Norman Ruffin appeals the district court’s order dismissing

his   42   U.S.C.   § 1983    (2012)   complaint   without   prejudice   for

failure to comply with its prior order.              See Fed. R. Civ. P.

41(b).     We review a district court’s dismissal under Rule 41(b)

for abuse of discretion.          Ballard v. Carlson, 882 F.2d 93, 95

(4th Cir. 1989).      We have reviewed the record and find no abuse

of discretion.      Accordingly, we affirm for the reasons stated by

the district court.          Ruffin v. Calhoun, No. 2:16-cv-00186-RGD-

DEM (E.D. Va. June 10, 2016).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                       2